Citation Nr: 1828058	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-32 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected dental injury with implant, tooth number 8.

2. Entitlement to an initial rating in excess of 10 percent for scars on the right eye and nose based on disfigurement.

3. Entitlement to a separate compensable rating for painful scars on the right eye and nose.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Counsel

INTRODUCTION

The Veteran had active service from August 1999 to July 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Los Angeles, California Department of Veterans Affairs Regional Office (RO).  


FINDINGS OF FACT

1. The Veteran's dental injury with implant, tooth #8, is manifested by the loss of masticatory surface which is restorable by suitable prosthesis.

2. The Veteran's scars on the right eye and nose are not manifested by more than one characteristic of disfigurement.

3. Resolving doubt in favor of the Veteran, his scars on the right eye and nose are manifested by pain. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for dental injury with implant, tooth #8 have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 3.321, 4.150, Diagnostic Code 9913 (2017).

2. The criteria for an initial rating in excess of 10 percent for disfiguring scars on the right eye and nose have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.118, Diagnostic Code 7800 (2017).

3. The criteria for a separate compensable rating for painful scars on the right eye and nose have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Disability Evaluations Generally

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.    38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.          § 4.7.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 and Schafrath v. Derwinski, historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Evaluation of Dental Injury

The Veteran contends that a compensable rating is warranted for his dental injury with implant, tooth #8.  The Veteran's dental injury is currently rated as noncompensable under 38 C.F.R. § 4.150, Diagnostic Code 9913.

After reviewing of all the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that an initial compensable disability rating for the Veteran's dental injury with implant, tooth #8, is not warranted under 38 C.F.R. § 4.150, Diagnostic Code 9913.  

A noncompensable rating applies where the loss of masticatory surface can be restored by suitable prosthesis.  By contrast, compensable ratings apply where the lost masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  

Here, August 2013 and August 2014 VA examiners found that the Veteran had lost tooth #8 and had a dental restoration, which was noted to be loose.  The examiners noted that the masticatory surfaces can be restored by suitable prosthesis.  The record contains no competent evidence to the contrary.  As such, an initial noncompensable rating for dental injury with implant, tooth #8 is not warranted.  38 C.F.R. § 4.150, Diagnostic Code 9913.  

Evaluation of Scars

The Veteran's right eye and nose scars have been assigned a 10 percent rating under Diagnostic Code 7800, applying to disfiguring scars of the head, face, or neck.  After a full review of the record, the Board finds that a rating in excess of 10 percent under Diagnostic Code 7800 is not warranted.  However, the evidence of record supports the assignment of a separate compensable rating for painful scars under Diagnostic Code 7804.

Under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  Id.

Under Diagnostic Code 7804, the following ratings apply: a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

At an August 2013 VA examination, it was noted that the Veteran had a 1 centimeter (cm) by 0.1cm scar on his nose, the surface contour of which was elevated to palpation.  The Veteran also had a 1cm by 0.1cm scar on his right eye, with no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue noted.  It was noted that the scars were not painful or unstable.   

Based on the medical evidence, the Board finds that an initial rating in excess of 10 percent is not warranted under Diagnostic Code 7800.  The Veteran's right eye and nose scars only result in one characteristic of disfigurement; the nose scar which is elevated to palpation.  Thus, entitlement to an initial rating in excess of 10 percent for the right eye and nose scars is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

The Board finds that the evidence is in equipoise as to whether the Veteran has one or more painful scars.  While the examiner noted the scars were not painful, the Veteran reported at the time he filed his claim that the nose scar was tender.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to a separate compensable (10 percent) rating for one or more painful scars is warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).


ORDER

Entitlement to an initial compensable rating for service-connected dental injury with implant, tooth number 8, is denied.

Entitlement to an initial rating in excess of 10 percent for scars on the right eye and nose based on disfigurement is denied.

Entitlement to a 10 percent rating for painful scars on the right eye and nose is granted. 



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


